MORROW, Presiding Judge.
The offense is robbery; penalty assessed at confinement in the penitentiary for seven years.
Appellant was indicted March 9, 1934. He was tried and convicted May 2, 1934. The original motion for new trial was filed May 3, 1934, and overruled on the same day. In due time *24appellant filed an affidavit stating that he was without money and was unable to pay for a transcript of the testimony. This was contested by the county attorney but was finally granted, and an extension of eighty days was allowed within which to file the statement of facts.
The record is before this Court without a statement of facts. As we understand the record, the absence of the statement of facts is not due to any fault of the appellant. The record reached this court on August 4, 1934. In the absence of the statement of facts this court is not in a position to appraise the record or the complaints made by appellant with reference to the procedure and the sufficiency of the evidence.
For the reason that without his fault the appellant has been deprived of a statement of facts, the judgment is reversed and the cause remanded upon the authority of the following cases: Ballinger v. State, 8 S. W. (2d) 159; Banks v. State, 21 S. W. (2d) 517; Knox v. State, 22 S. W. (2d) 932. See also Tex. Jur., vol. 4, p. 417, sec. 285.